Case 1:19-cr-00127-PAE-ST Document 3 Filed 11/14/18 Page 1 of 2 PageID #: 8




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                       X


 UNITED STATES OF AMERICA                           PROPOSED ORDER

        - against -                                  I8-MJ-1I0I (VMS)

 LUCIO CELLI,

                       Defendant.


                                       X



               Upon the application of RICHARD P. DONOGHUE,United States Attorney

 for the Eastern District of New York, by Assistant United States Attorney Penelope J. Brady,

 for an order unsealing the complaint and arrest warrant in the above-captioned matter.

                WHEREFORE,it is ordered that the complaint and arrest warrant in the

 above-captioned matter be unsealed.


 Dated: Brooklyn, New York
               /r/<y           ,2018


                                                        /s/ VMS

                                            HONORABLE VERA M. SCANLON
                                            UNITED STATES MAGISTRATE JUDGE
                                            EASTERN DISTRICT OF NEW YORK
Case 1:19-cr-00127-PAE-ST Document 3 Filed 11/14/18 Page 2 of 2 PageID #: 9




                                                                                                                                'A-:/
                                                                                                                                  ]'.   w'^




                                                                                                     7-7-7 :77.'-: • : ':7 v:




       ■:\ r;:>::?: .::^. ■



                                                     it;-



                              ■ ''- ■ ■ -i'-r   V-                        t            '•   •    -       .   '-f



                                                                              i ■ '^" -1        -i




                                                            V "• ■ '• •




                                          %
       r!
